DEVICE FOR SIMULATING THE
VIBRATIONAL BEHAVIOR OF VEHICLES


FINAL OFFICE ACTION

This action is in response to the Applicant’s amendment dated April 26, 2021.

TITLE

In response to the Applicant’s amendment to the title, the objection to the title as set forth in the previous Office Action (Jan. 28, 2021) has been overcome.

ABSTRACT

In response to the Applicant’s replacement abstract, the objection to the abstract as set forth in the said previous Office Action has been overcome.

SPECIFICATION

In response to the Applicant’s arguments as well as amendment to the specification, all objections to the specification as set forth in the said previous Office Action have been overcome.

CLAIMS

35 U.S.C. § 112

In response to the Applicant’s amendment to claim 27, the rejection of claim 27 under 35 U.S.C. 112(b) as set forth in the said previous Office Action has been overcome.

35 U.S.C. § 102

In response to the Applicant’s amendments to claims, the claim rejection under 35 U.S.C. 102(a)(1) with respect to Clusserath et al. (8,966,987) as set forth in the said previous Office Action has been overcome. However, the following now applies:

Claims 24 - 28, 31, and 34 - 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polhemus et al. (3,520,180).

With respect to independent claim 24, Polhemus et al. set forth a device for the testing of vehicles (Fig. 2), the device comprising:
a receiving element (60) having a contact area for contacting with a vehicle (12); and
an excitation system for applying excitation frequencies to the receiving element the excitation system comprising:


a main actuator system including at least one movable main actuator (62) that applies excitation frequencies in a first frequency range (col. 3, lines 18 - 22), and
an additional actuator system with a movable additional actuator (66/68) coupled in series (vertical direction) with a corresponding main actuator (62), wherein the movable additional actuator applies excitation frequencies in a second frequency range different than the first frequency range (col. 3, lines 12 - 15).

The Examiner notes that the springs (66 & 68) of Polhemus et al. have been interpreted as the additional actuator system as claimed because the support unit (58) is connected to the frame (32) via the springs (66/68). Therefore, the frame (32), and all of the elements attached thereto (including the interpreted receiving element 60), are able to oscillate at a higher frequency compared to the frequency of the main actuator (62) because of these springs. Since these springs (66/68) apply excitation frequencies to the receiving element (60), these springs have been interpreted as being the additional actuator system as claimed.

With respect to claim 25, Polhemus et al. set forth that the additional actuator system (66 and 68) is provided in the area of a movable end of the main actuator (62).

With respect to claim 26, Polhemus et al. set forth that a main receiving plate (58) is provided at the movable end (64) of the main actuator (62) and the additional actuator (66/68) is arranged on the main receiving plate.


With respect to claim 27, Polhemus et al. set forth that excitation frequencies from the main actuator system are up to a first limit frequency and that excitation frequencies which are greater than the first limit frequency can be are applied via the additional actuator system (col. 3, lines 12+).

With respect to claim 28, Polhemus et al. set forth that the additional actuator system (66/68) is situated between the receiving element (60) and the main actuator system (62).

With respect to claim 31, Polhemus et al. set forth that the main actuator system (62/64) comprises a dual-action cylinder (cylinder extends and contracts).

With respect to claim 34, Polhemus et al. set forth that the moving mass of the main actuator system is greater than the moving mass of the additional actuator system since the moving mass of the main actuator system contains the entire additional actuator system. 

With respect to claim 35, Polhemus et al. set forth that the additional actuator system can be entrained by the movement of the main actuator (Fig. 2).

With respect to claim 36, Polhemus et al. set forth that the device comprises four receiving elements (ie. one for each wheel of the vehicle) and an excitation system is associated with each receiving element (col. 2, lines 35 - 37).


With respect to claim 37, Polhemus et al. set forth that the excitation system generates an excitation in the vertical direction (ie. the actuator systems move in the vertical direction).

With respect to claim 38, Polhemus et al. set forth that the additional actuator (66/68) is mechanically coupled to the main actuator (62).

With respect to claim 39, Polhemus et al. set forth that the receiving element comprises two rollers (46/48) which are rotatably joined together by a belt (56) to form a flat belt support.

With respect to claim 40, Polhemus et al. set forth that the additional actuator (66/68) stands in connection with the belt (56) in such a way that the latter can be excited by the additional actuator system (ie. belt can vibrate due to action of springs 66/68) and wherein the main actuator (62) stands in connection with at least one roller of the flat belt support in such a way that the roller can be excited via the main actuator system (ie. entire belt and roller assembly can move up and down due to action of actuator 62).

With respect to claim 41, Polhemus et al. set forth that a belt support (60) contacts the belt and the additional actuator system (66/68) stands in connection with the belt support.

With respect to claim 42, Polhemus et al. set forth that the main actuator system is used for lower frequencies and the additional actuator system is used for higher frequencies (col. 3, lines 12+). Thus, the main actuator system “may be” used up to an excitation frequency of 50 Hz

and the additional actuator system “may be” used for frequencies over 50 Hz.

With respect to claim 43, Polhemus et al. set forth that the main actuator system (62/64) is actuated by a servo valve (82) and wherein the valve is arranged at the stationary part (62) of the main actuator system.

With respect to claim 44, Polhemus et al. set forth that the receiving element (60) is a wheel pan for the receiving of a wheel of the vehicle being tested (Fig. 2).

With respect to independent claim 45, Polhemus et al. set forth a vehicle test stand (see Fig. 2) comprising:
a receiving element (60) having a contact area for contacting with a vehicle (12); and
an excitation system for applying excitation frequencies to the receiving element, the excitation system comprising:
a main actuator system including at least one movable main actuator (62) that applies excitation frequencies in a first frequency range (col. 3, lines 18 - 22), and
an additional actuator system with at least one movable additional actuator (66 & 68) coupled in series (vertical) with a corresponding main actuator (62), wherein the movable additional actuator applies excitation frequencies in a second frequency range different than the first frequency range (col. 3, lines 12 - 15),
wherein four main actuator systems and four additional actuator systems are provided (ie. one for each wheel of the vehicle; col. 2, lines 35 - 37) and wherein each main actuator system 

comprises a hydraulic ram (62) on which an additional actuator system (66/68) is provided, and wherein the main actuator systems and the additional actuator systems are designed to excite a vehicle positioned on the test stand in the vertical direction with at least one excitation frequency via the vehicle tires provided on the receiving elements (abstract).

With respect to independent claim 46, Polhemus et al. set forth a vehicle test stand (see Fig. 2) comprising:
a receiving element (60) having a contact area for contacting with a vehicle (12); and
an excitation system for applying excitation frequencies to the receiving element, the excitation system comprising:
a main actuator system including at least one movable main actuator (62) that applies excitation frequencies in a first frequency range (col. 3, lines 18 - 22), and
an additional actuator system with at least one movable additional actuator (66 & 68) coupled in series (vertical) with a corresponding main actuator (62), wherein the movable additional actuator applies excitation frequencies in a second frequency range different than the first frequency range (col. 3, lines 12 - 15),
wherein the vehicle test stand is a flat belt (56) test stand.

Response To Arguments

The Applicant’s arguments have been found to be persuasive in view of the Applicant’s amendments to the claims. As such, the rejection with respect to Clusserath et al. (8,966,987) as 

set forth in the said previous Office Action has been overcome. The Applicant’s amendments to the independent claims and corresponding arguments center on the additional actuator system applying excitation frequencies to the receiving element (and thus the vehicle). In the new grounds of rejection set forth above, the springs (66 & 68) of Polhemus et al. have been interpreted as just such an additional actuator system as claimed because the receiving element (60) experiences excitation frequencies of different frequency ranges due to not only the operation of the main actuator (62) but the springs (66/68) as well. Polhemus et al. set forth that the springs permit high frequency relative displacement between the support unit 58 and the frame 32 while the actuator (62) permits low frequency displacement (col. 3, lines 11+). As such, the springs have been interpreted as an actuator system as claimed.
 
35 U.S.C. § 103

In response to the Applicant’s amendments to claims, all claim rejections under 35 U.S.C. 103 with respect to Clusserath et al. (8,966,987) as set forth in the said previous Office Action have been overcome. However, the following now applies:

Claims 29, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over by Polhemus et al. (3,520,180).

With respect to claim 29, Polhemus et al. fail to set forth that the eigenfrequency of the main actuator system (62/64) is less than the eigenfrequency of the additional actuator system (66/68).

However it would have been obvious to one having ordinary skill in the art to have the eigenfrequency of the main actuator system be less than the eigenfrequency of the additional actuator system.
The motivation being that the size of the actuator (62) in the main actuator system is larger than the actuator (66 or 68) in the additional actuator system and thus will likely have a lower resonant frequency (ie. eigenfrequency) than that of the actuator in the additional actuator system.

With respect to claim 30, Polhemus et al. set forth that the main actuator system has as a main actuator, a first hydraulic cylinder (62) with a movable end section (64), and the additional actuator system has, as an additional actuator (66 or 68) fastened on the movable end section of the first hydraulic cylinder (Fig. 2).
Polhemus et al. fail to set forth that the additional actuator is a hydraulic cylinder and thus the hydraulic cylinder is fastened on the movable end section of the first hydraulic cylinder.
Nonetheless, it would have been obvious to one having ordinary skill in the art to use a hydraulic cylinder instead of the springs (66 or 68) as the additional actuator in the additional actuator system.
The motivation being to eliminate any unwanted oscillations in the simulator units on which the vehicle rests that would be present when the additional actuator is a spring.

With respect to claim 32, Polhemus et al. set forth that the main actuator system comprises a dual-action hydraulic cylinder (62/64 because the cylinder extends and contracts) and that the additional actuator system has a spring element (66).

Polhemus et al. fail to set forth that the additional actuator system comprises a hydraulic cylinder.
Nonetheless, it would have been obvious to one having ordinary skill in the art to use a hydraulic cylinder in the additional actuator system as claimed.
The motivation being to eliminate any unwanted oscillations in the simulator units on which the vehicle rests that would be present when the additional actuator is only a spring.

With respect to claim 33, Polhemus et al. fail to set forth that the additional actuator system comprises a plunger cylinder.
However, it would have been obvious to one having ordinary skill in the art to use a hydraulic cylinder in the additional actuator system in which a hydraulic cylinder could be interpreted as plunger cylinder as claimed since the actuator rod (upper part of the actuator like 64) moves in and out of the outer cylinder (lower part of the actuator like 62).
The motivation being to eliminate any unwanted oscillations in the simulator units on which the vehicle rests that would be present when the additional actuator is only a spring.

Response To Arguments

The Applicant’s arguments have been found to be persuasive in view of the Applicant’s amendments to the claims. As such, the different rejections with respect to Clusserath et al. (8,966,987) as set forth in the said previous Office Action have been overcome. The Applicant’s amendments to the independent claims and corresponding arguments center on the additional 

actuator system applying excitation frequencies to the receiving element (and thus the vehicle). Thus, the Examiner’s above comments pertaining to the rejection under 35 U.S.C. 102 apply in that the springs (66 & 68) of Polhemus et al. have been interpreted as just such an additional actuator system as claimed.


CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Eric S. McCall/Primary Examiner
Art Unit 2856